FILE COPY




                                       M A N D A T E

TO THE COUNTY COURT AT LAW NO 3 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on April 22, 2015, the cause upon
appeal to revise or reverse your judgment between

              ROSA SERRANO,                                           Appellant,

No. 08-14-00277-CV                    and

      OPTIONS MANAGEMENT, LLC,                                        Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes the appeal should be

dismiss for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this August 12, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. 2014-CCV01920